Citation Nr: 1702792	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 3, 2013.

3.  Entitlement to Dependents Educational Assistance (DEA) benefits prior to June 3, 2013.  


REPRESENTATION

Appellant represented by:	 John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1995.  

This matter comes before the Board of Veteran' Appeal (Board) on appeal of Department of Veterans Affairs (VA) Regional Office (RO) rating decisions dated in May 2014 and July 2014.  The May 2014 rating decision granted TDIU from June 3, 2013 and basic eligibility to Dependents' Educational Assistance was established from June 3, 2013.  The Veteran expressed disagreement with the effective date of the grant.  The July 2014 rating decision denied service connection for radiculopathy of the left lower extremity.

The August 2015 Board decision denied entitlement to an increased rating for right lower extremity radiculopathy and entitlement to an earlier effective date for the award of service connection for right lower extremity radiculopathy.  These issues are not currently before the Board.  

The issues of entitlement to TDIU and DEA benefits prior to June 3, 2013 were remanded for additional development in August 2015. 

The issues of entitlement to TDIU and DEA benefits prior to June 3, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran does not have left lower extremity radiculopathy or other separate neurologic manifestations in the left lower extremity.    



CONCLUSION OF LAW

The criteria for the establishment of service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties To Notify And To Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim decided herein.  The RO provided notice letters to the Veteran in December 2012, May 2013, and May 2015.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, adjudication of the claim decided herein at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records and private medical evidence are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

VA provided examinations and obtained medical opinions in 2003, 2004, 2012, 2014, 2015, and 2016 to obtain medical evidence as to the nature and severity of the service-connected lumbar spine disability and to obtain medical evidence as to whether the service-connected lumbar spine disability caused separate neurologic manifestations in the lower extremities.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran. The examinations and medical opinions are adequate because the examiners issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The VA examiners provided medical opinions as to the nature and severity of the claimed disability.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim. 

2.  Service Connection 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Organic diseases of the neurologic system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), and 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection can be granted for a disability that is proximately due to, the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

The General Rating Formula for Diseases and Injuries of the Spine indicates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, shall be evaluated separately from a service-connected spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 1 (2016).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

By way of history, the claim of service connection for left lower extremity radiculopathy originated from a claim for service connection for a low back disability.  A September 2012 rating decision granted service connection for a lumbar spine disability, characterized as degenerative disc disease, and a 10 percent rating was assigned from June 16, 2010 under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2016).  A July 2014 rating decision granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent rating from March 12, 2014.  Service connection for radiculopathy of the left lower extremity was denied.  The Veteran perfected an appeal from this rating decision.  

An August 2015 Board decision granted a 20 percent rating for the service-connected lumbar spine disability from June 16, 2010 to June 3, 2013.  

The Board considered whether the service-connected lumbar spine disability was manifested by separate neurologic manifestations.  The Board determined that a rating in excess of zero percent was not warranted for the radiculopathy of the right lower extremity prior to March 12, 2014 under Diagnostic Code 8520 and determined that a rating in excess of 10 percent from March 12, 2014 was not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

The Board finds that the weight of the evidence does not establish a current diagnosis or objective findings of current radiculopathy of the left lower extremity. 

VA emergency room records dated in September 2003 indicate that the Veteran sought treatment for low back pain.  He denied shooting pain down the extremities.  Neurologic exam revealed no decreased sensation in the lower extremities.  The assessment was low back pain.  A December 2003 VA spine examination report indicates that the Veteran denied having any sort of radiculopathy.   

A March 2004 VA treatment record indicates that the Veteran reported a past history of radiculopathy and disc herniation.  The examiner indicated that the back pain radiated to the buttocks and there were no findings of radiculopathy.  The diagnosis was exacerbation of low back pain likely musculoskeletal strain. 

A May 2004 VA neurosurgery clinic note indicates that the Veteran reported having low back pain radiating to the hips for one to two months.  Examination revealed that straight leg raise was 90 degrees bilaterally.  He was able to walk on his toes and heels.  There were no motor reflex or sensory abnormalities.  The assessment was mechanical low back pain.  He was sent to physical therapy and the pain clinic.  

A June 2004 VA examination report indicates that neurologic examination was grossly intact.  No focal deficits were noted.  A June 2004 VA primary care treatment record indicates that the diagnosis was low back pain and radiation around the right side thought to be muscular and much less likely radiculopathy.  

A July 2012 VA spine examination report indicates that the diagnosis was degenerative disc disease of the lumbar spine.  Examination revealed that straight leg raising was negative.  The report indicates that a positive test suggests radiculopathy often due to disc herniation.  Examination further reveals that there was no radicular pain or other signs of radiculopathy in the lower extremities.  The examiner noted that the Veteran did not have neurologic findings related to the thoracic or lumbar spine disability.  

A June 2013 VA peripheral nerve examination report indicates that the VA examiner concluded that the Veteran did not have neurologic symptoms related to the thoraco-lumbar spine disability.  Examination revealed that straight leg raise test was positive on the left lower extremity but there were no findings of radiculopathy or other signs of neuropathy in the left lower extremity.  

A June 2014 VA peripheral nerve examination revealed no findings of left lower extremity radiculopathy or other signs or symptoms of neuropathy.  Examination of the nerves of the left lower extremity including the sciatic nerve and the peroneal nerves, was normal.  

A February 2015 VA treatment record notes that the Veteran reported having lumbar pain with bilateral radiation to the gluteus and positive straight leg raise.  However, subsequent examination did not detect or diagnose left lower extremity radiculopathy or other neurologic manifestations of the left lower extremity.  

A November 2015 VA medical opinion indicates that the VA physiatrist stated that the Veteran complained of hip and knee symptoms on the right and not the left and the Veteran only complained of knee pain on the left, more consistent with joint pain as opposed to left-sided radiculopathy.  

In a January 2016 VA addendum opinion, the VA physiatrist stated that a second addendum has been requested by the RO with regards to a medical opinion of a possible left leg radiculopathy.  The VA physiatrist noted that the Veteran was not complaining of radiating pain down the left leg at the time of the November 2015 VA evaluation but he had left knee pain.  The VA physiatrist noted that the Veteran was not examined for a peripheral nerve condition due to a low suspicion and lack of medical documentation of a left leg radiculopathy.  He noted that the right leg is service connected for a right leg radiculopathy and the Veteran complains of right hip pain and he remains with a diagnosis of moderate radicular right leg pain with incomplete, moderated involvement of the sciatic nerve.  The VA physiatrist opined that it was less likely than not that the Veteran has a left leg radiculopathy due to or incurred by degenerative disc disease and there was no medical documentation of such a diagnosis and no complaints of radiating pain down the leg. 

The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability.  The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability."  In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of radiculopathy of the left lower extremity.  Therefore, the claim of service connection for radiculopathy of the left lower extremity is denied.


ORDER

Service connection for radiculopathy of the left lower extremity is denied.


REMAND

The Veteran asserts that a TDIU is warranted prior to June 3, 2013 because his service-connected low back disability and his other service-connected disabilities prevented him from substantially gainful employment.  Prior to June 3, 2013, the Veteran does not meet the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU. 

The Veteran's service-connected disabilities consist of radiculopathy, right upper extremity (rated as 20 percent disabling from June 16, 2010 and 40 percent disabling from June 3, 2013); degenerative disc disease of the lumbar spine (rated as 20 percent disabling from June 16, 2010); multilevel degenerative disc disease of the cervical spine (rated as 10 percent disabling from September 20, 2010 and 20 percent disabling from June 3, 2013); tinnitus (rated as 10 percent disabling from September 20, 2010); radiculopathy of the right lower extremity (rated as 10 percent disabling from March 12, 2014); and hearing loss of the right ear (rated as zero percent disabling from October 27, 2003) resulting in a combined rating of 40 percent from June 16, 2010; 50 percent from September 20, 2010 and 70 percent from June 3, 2013.  Entitlement to TDIU has been established from June 3, 2013.

However, there is evidence from the time period prior to June 3, 2013 that suggests that the Veteran may have been precluded from substantially gainful employment due to his service-connected low back disability.  A June 2004 VA examination report indicates that the VA examiner concluded that the Veteran had marked functional impairment secondary to his back disability and his knee disability.  (Service connection has not been established for any knee disability.)  The Veteran indicated that he had not been employed since 2002.  A TDIU may be considered alternatively on under § 4.16(b), even though the combined rating percentages under 38 C.F.R. § 4.16(a) are not met if the evidence demonstrates inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran may be unemployable due to service-connected disability prior to June 3, 2013, the issue of entitlement to a TDIU is being referred to the Director of the Compensation Service for the initial adjudication.  The Board notes that referral to the Director of the Compensation Service for the initial adjudication is only necessary if the Veteran's combined total rating does not meet the combined rating percentages under 38 C.F.R. § 4.16 (a). 

DEA is intertwined with the TDIU issue and adjudication of the DEA issue is deferred at this time.   

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU on an extraschedular basis to the Director of the Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16 (b).

2.  Readjudicate the claims for earlier effective dates for TDIU and DEA benefits prior to June 3, 2013 in light of all the evidence of record. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


